Case: 16-12108   Date Filed: 08/10/2017   Page: 1 of 9


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-12108
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 4:13-cv-00372-WS-CAS



CONRAAD L HOEVER,

                                                             Plaintiff-Appellant,

                                      versus

P. BELLEIS,
Chief of Security Colonel,
J HALL,
Deputy Chief of Security Major,
K. HAMPTON,
Group Supervisor Sergeant,
J KELLEY,
Group Supervisor,
T. KRISS,
Correction Officer,
W MESSER,
Officer in Charge Captain
J SERRATO,
Correction Officer,

                                                          Defendants-Appellees.
              Case: 16-12108     Date Filed: 08/10/2017    Page: 2 of 9


                           ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          ________________________

                                  (August 10, 2017)

Before WILLIAM PRYOR, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Conraad Hoever, a Florida prisoner, appeals pro se the partial dismissal and

partial summary judgment against his complaint about the violation of his civil

rights by prison officers who placed him in disciplinary confinement for 20 days

and denied him access to mail and religious materials. 42 U.S.C. § 1983. The

district court dismissed Hoever’s request for monetary damages and his complaints

that he was disciplined without due process; that officers confiscated materials he

needed to “write his family” and “the courts,” in violation of his rights to free

speech and association and to access the courts under the First Amendment; that he

was denied lunch, in violation of the Eighth Amendment prohibition against cruel

punishment; and that Colonel Belleis and Deputy Chief Hall were liable as

supervisors for denying grievances about their subordinates’ conduct. Later, the

district court entered summary judgment against Hoever’s complaint that his

retention of a Bible in Spanish but the denial of a Bible in English and devotional




                                           2
               Case: 16-12108     Date Filed: 08/10/2017    Page: 3 of 9


materials during his confinement violated his rights under the Free Exercise Clause

of the First Amendment. We affirm.

      We review de novo the dismissal of a complaint for failure to state a claim

for relief and a summary judgment. Hill v. White, 321 F.3d 1334, 1335 (11th Cir.

2003) (failure to state a claim); Midrash Sephardi, Inc. v. Town of Surfside, 366
F.3d 1214, 1223 (11th Cir. 2004) (summary judgment). We construe liberally pro

se pleadings, Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir. 2003), accept as true

the allegations in the complaint, and draw all reasonable inferences in favor of the

plaintiff, Hill 321 F.3d at 1335; Midrash, 366 F.3d at 1223.

      Hoever failed to state a claim that the officers violated his right to due

process. A prisoner is entitled to due process only when a change in his conditions

of confinement is so severe that it lengthens his term of imprisonment or when he

is deprived of a benefit ordinarily bestowed on inmates and the deprivation

“imposes atypical and significant hardship . . . in relation to the ordinary incidents

of prison life.” Sandin v. Conner, 515 U.S. 472, 484, 487 (1995). Hoever was

placed in disciplinary confinement for 20 days for disrespecting an officer, was

deprived of his personal and legal mail, and lost eligibility for some prison

privileges, but “[d]iscipline by prison officials in response to . . . [Hoever’s]

misconduct falls within the expected perimeters of” prison life and did not

implicate the liberty interests protected by the Due Process Clause, id. at 485. See


                                           3
               Case: 16-12108     Date Filed: 08/10/2017      Page: 4 of 9


Rodgers v. Singletary, 142 F.3d 1252, 1252–53 (11th Cir. 1998) (confinement for

two months pending the resolution of disciplinary charges did not amount to a

prisoner being “deprived of a constitutionally protected liberty interest”); Chandler

v. Baird, 926 F.2d 1057, 1060 (11th Cir. 1991) (“[T]he Due Process Clause does

not directly protect an inmate from changes in the conditions of his confinement,

. . . as long as the condition to which the prisoner is subjected is not otherwise

violative of the Constitution or outside the sentence imposed upon him . . . .”).

Hoever alleged that he was “denied [his] rights to call witnesses in his defense

[during his discipline hearing] and punish[ed] . . . without . . . [receiving] proper

process,” but he did not have “a protected liberty interest that . . . entitle[d] him to

. . . procedural protections,” see Sandin, 515 U.S. at 487.

      Hoever also failed to state a claim that Officer Serrato infringed on Hoever’s

rights to free speech and to access the courts. Hoever alleged that Officers Serrato

and Kriss inventoried and stored Hoever’s personal and legal mail and that Hoever

later requested the materials from Kriss. No plausible inference could be drawn

from Serrato’s conduct that he intended to “chill[], inhibit[], or interfere[] with

[Hoever’s] ability to speak” or associate with his family, see Al-Amin v. Smith, 511
F.3d 1317, 1334 (11th Cir. 2008), or to “frustrate[] or impede[] [Hoever’s] efforts

to pursue a nonfrivolous legal claim,” see Bass v. Singletary, 143 F.3d 1442, 1445

(11th Cir. 1998).


                                            4
               Case: 16-12108     Date Filed: 08/10/2017    Page: 5 of 9


      Hoever waived his right to contest the dismissal of his complaint that Kriss

interfered with his access to the courts. The district court dismissed Hoever’s

complaint for failure to allege an actual injury. See id. at 1445; see also Chandler,

926 F.2d 1063 (if “alleged deprivations are of a minor and short-lived nature and

do not implicate general policies” then “an inmate [must] articulate facts indicating

some prejudice such as being unable to do timely research on a legal problem or

being procedurally or substantively disadvantaged in the prosecution of a cause of

action”). The district court twice invited Hoever to “submit an amended complaint

. . . [containing] facts which would support []his [access to courts] claim,” but he

omitted that claim from his amended pleading. Hoever “waived [his] right to

complain about [the dismissal] . . . after . . . [foregoing] the opportunity to” present

additional allegations to support his claim. See Tamimi v. Howard Johnson Co.,

807 F.2d 1550, 1555 (11th Cir. 1987).

      Hoever abandoned his complaint that Kriss infringed his right to free speech.

“An amended pleading supersedes the former pleading; the original pleading is

abandoned by the amendment, and is no longer a part of the pleader’s averments

against his adversary.” Dresdner Bank AG, Dresdner Bank AG in Hamburg v. M/V

OLYMPIA VOYAGER, 463 F.3d 1210, 1215 (11th Cir. 2006) (internal quotation

marks and citation omitted). Although the two orders issued by the district court

informed Hoever that it had yet to rule on his “First Amendment claims for free


                                           5
               Case: 16-12108      Date Filed: 08/10/2017    Page: 6 of 9


speech and free exercise of religion,” Hoever addressed only the Free Exercise

Clause in his amended complaint. Because Hoever omitted the issue of free speech

from his amended complaint, that issue was “no longer a part of [his] averments

against [Kriss].” See id. We deem abandoned Hoever’s complaint about the

violation of his right to free speech. See id.

      Hoever failed to state a plausible claim for relief based on the Eighth

Amendment. To prove a violation of the Eighth Amendment, Hoever had to

establish that “the condition he complain[ed] of [was] sufficiently serious to violate

the Eighth Amendment” such that it “pose[d] an unreasonable risk of serious

damage to his future health or safety” and that prison personnel were deliberately

indifferent to his condition. See Chandler v. Crosby, 379 F.3d 1278, 1289 (11th

Cir. 2004). Hoever alleged that the officers deprived Hoever of lunch. Hoever did

not assert that missing one meal worsened his health.

      Hoever also failed to state a claim against Colonel Belleis and Deputy Chief

Hall. “[I]t is well established in this Circuit that supervisory officials are not liable

under § 1983 for the unconstitutional acts of their subordinates on the basis of

respondeat superior or vicarious liability.” Keith v. DeKalb Cty., Ga., 749 F.3d
1034, 1047 (11th Cir. 2014) (quoting Cottone v. Jenne, 326 F.3d 1352, 1360 (11th

Cir. 2003)). Liability attaches only if a supervisor “directly participated in the

unconstitutional conduct” or there is a causal connection between the supervisor’s


                                            6
               Case: 16-12108      Date Filed: 08/10/2017     Page: 7 of 9


actions and the alleged constitutional violation. See Cottone, 326 F.3d at 1360. To

prove a causal connection, Hoever had to establish that the supervisors’ “custom or

policy . . . resulted in deliberate indifference to constitutional rights,” or that a

reasonable inference exists that “the supervisor[s] directed [their] subordinates to

act unlawfully or knew that [they] would act unlawfully and failed to stop them

from doing so.” See id. Hoever failed to identify a policy that resulted in a

constitutional violation, and his allegation that the supervisors denied grievances

against their subordinates was insufficient to establish that the supervisors

instigated or encouraged unlawful conduct.

      Hoever could not recover compensatory or punitive damages from Kriss.

Hoever waived any complaint that he had against Kriss in her official capacity

when, in response to the motion to dismiss, Hoever disclaimed “that he [was]

su[ing] Defendants in their official capacity for monetary damages.” After the

district court dismissed most of Hoever’s complaint, the only causes of action that

remained involved Kriss’s infringement on Hoever’s rights to free speech and to

the free exercise of religion. The Prison Litigation Reform Act bars a prisoner from

commencing a “civil action . . . for mental or emotional injury suffered while in

custody without a prior showing of physical injury.” 42 U.S.C. § 1997e(e). Hoever

did not allege he suffered a physical injury because of Kriss’s constitutional

violations, so Hoever’s recovery was necessarily limited to nominal damages. See


                                            7
               Case: 16-12108     Date Filed: 08/10/2017    Page: 8 of 9


Harris v. Garner, 216 F.3d 970, 984–85 (11th Cir. 2000). Hoever argues that he

incurred a sinus injury when exposed to chemical agents while in disciplinary

confinement, but he challenged the conditions of his confinement on the ground it

violated his right to due process. Because no due process violation occurred,

Hoever was not entitled to any damages on the basis of his sinus injury.

      Hoever failed to establish that Kriss violated his rights under the Free

Exercise Clause. To survive summary judgment, Hoever had to establish that Kriss

imposed a “substantial burden” on his religious practices. See Church of the

Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 565 (1993) (“[o]ur cases

have established that [t]he free exercise inquiry asks whether government has

placed a substantial burden on the observation of a central religious belief or

practice” (internal quotation marks omitted)). Our definition of “substantial

burden” is derived from precedents interpreting the Religious Land Use and

Institutionalized Persons Act and the Religious Freedom Restoration Act, which

“provide greater protection for religious exercise than is available under the First

Amendment,” Holt v. Hobbs, 135 S. Ct. 853, 859–60 (2015). See Midrash, 366
F.3d at 1226–27 (discussing precedents of the United States Supreme Court and

this Court). Those precedents hold that a substantial burden occurs if the conduct

complained of “completely prevents the individual from engaging in religiously

mandated activity, or . . . requires participation in an activity prohibited by


                                           8
               Case: 16-12108     Date Filed: 08/10/2017    Page: 9 of 9


religion” and, at a minimum, must have “something more than an incidental effect

on religious exercise.” Id. at 1227; see also Thomas v. Review Bd. of Ind. Emp’t

Sec. Div., 450 U.S. 707, 717–18 (1981). Hoever’s deprivation of a Bible written in

English and devotional materials did not thwart his religious exercise. He testified

that, while in disciplinary confinement, he “prayed” and “quote[d] some [Bible]

verses [he] remembered.” Hoever later prepared an affidavit stating that “reading

[his] daily devotional and the [accompanying] Bible texts . . . is [his] spiritual

food” and he “compared” his failure to engage in his studies to “an abomination

and becoming a periah [sic] of the Christian faith.” Hoever’s averments established

that engaging in daily studies was beneficial, not mandatory. We cannot say that

the brief denial of Hoever’s study materials imposed a “substantial burden” on his

religious practice.

      We AFFIRM the partial dismissal and partial summary judgment against

Hoever’s complaint.




                                           9